Said appeal having been argued by counsel for the respective parties; due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
The decision and order of this Court entered herein on October 18, 2011 (88 AD3d 543 [2011]) is hereby recalled and vacated (see 2012 NY Slip Op 62384[U] [decided simultaneously herewith]). Concur — Saxe, J.E, Friedman, Moskowitz, Freedman and Richter, JJ.